Citation Nr: 1820049	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1957 to April 1959.  He also served on active duty in the United States Navy from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2018.  A transcript of that proceeding is associated with the record.  Thereafter, the Veteran submitted additional evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional evidence has been associated with the claims file that was not previously considered by the Agency of Original Jurisdiction (AOJ) in connection with the claim on appeal.  However, during the February 2018 hearing, the Veteran's representative waived initial consideration of the evidence by the AOJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran has contended that he has an acquired psychiatric disorder as a result of in-service stressors.  Specifically, the Veteran reported that his friend was killed when he parachuted from his aircraft into the ocean while they were serving aboard the USS Coral Sea.  He also reported that a fellow service member committed suicide during his period of service in the United States Army.  See, e.g., January 2010 statement in support of claim. 

In support of his claim, the Veteran submitted an article and certificate that indicated a crew member of the USS Coral Sea died on February [REDACTED], 1965, under the same circumstances that he recounted.  In addition, the Veteran's available service personnel records reflect that the USS Coral Sea and the Carrier Air Wing Fifteen were awarded the Navy Unit Commendation award for exceptionally meritorious service while participating in combat operations during the period from February 1965 to October 1965.  It was also noted that the Veteran was eligible to wear the Navy Unit Commendation Ribbon by virtue of his service during that period.  

The Veteran was afforded a VA examination in October 2010 during which the examiner diagnosed him with anxiety disorder NOS.  In so doing, the examiner stated that the Veteran's reported stressors and symptoms did not completely meet the criteria for PTSD, did not appear to be related to any threat of hostile military activity, and did not appear to be directly related to the identified stressors that occurred in the military.  However, the examiner's opinion is speculative in nature, and he did not fully address the VA medical records dated from 2006 to 2007 that noted diagnoses of PTSD.  Moreover, the examiner did not discuss whether the anxiety disorder could be related to his military service.  Therefore, a remand is necessary to obtain an additional VA examination and medical opinion.  

In addition, the Board notes that the VA medical records dated from July 2005 to March 2007 were largely submitted by the Veteran, and it is unclear whether the medical records are complete.  Therefore, the AOJ should obtain any outstanding VA medical records.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Southern Arizona VA Health Care System (HCS) dated from July 2005 to July 2013 and from September 2017 to the present.  

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD and anxiety disorder NOS.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




